Opinion filed September 28, 2006 















 








 




Opinion filed September 28, 2006 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh Court of Appeals
                                                                 ____________
 
                                                          No. 11-06-00227-CV 
                                                    __________
 
                                         KELLY PARRA, Appellant
 
                                                             V.
 
                           MARTIN
CHEMICAL, INC. D/B/A MARTIN
                                       RESOURCES,
INC., Appellee
 

 
                                         On
Appeal from the 358th District Court
 
                                                           Ector
  County, Texas
 
                                                Trial Court Cause No. D-116,209
 

 
                                             M
E M O R A N D U M   O P I N I O N
Kelly Parra has filed in
this court a motion to dismiss the appeal. 
Parra states in the motion that the trial
court has granted the motion for new trial. 
Parra=s
motion is granted, and the appeal is dismissed.
 
September
28, 2006                                                                 PER
CURIAM
Panel
consists of:  Wright, C.J., and
McCall, J., and Strange, J.